Citation Nr: 1602390	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-35 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for low back pain syndrome with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965 and from December 1966 to September 1988.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his August 2010 substantive appeal, the Veteran requested a hearing before the Board in Washington, DC.  As the Veteran has withdrawn his appeal, no further action needs to be taken.


FINDING OF FACT

In a January 2016 letter, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his attorney that a withdrawal of the issue of entitlement to an increased rating for low back pain syndrome with degenerative joint disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for low back pain syndrome with degenerative joint disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a January 2016 statement, the Veteran through his attorney has withdrawn the issue of entitlement to an increased rating for low back pain syndrome with degenerative joint disease and, hence, there remain no allegations of errors of fact or law for appellate consideration pertaining to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased rating for low back pain syndrome with degenerative joint disease is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


